COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Transocean Drilling (U.S.A.), Inc. and Transocean Offshore
                          Deepwater Drilling, Inc.

Appellate case number:    01-19-00080-CV

Trial court case number: 2016-61497

Trial court:              113th District Court of Harris County

       Relators filed a petition for writ of mandamus on February 1, 2019. Relators also filed a
motion for emergency relief to stay trial scheduled to begin on Monday, February 4, 2019. The
motion for stay was denied on February 1.
         Because trial was scheduled to begin Monday, February 4, the Court directs the relator to
file a response within 5 days of the date of this order advising whether this proceeding is moot.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly____________________
                    Acting individually  Acting for the Court


Date: _February 12, 2019____